Per Curiam.

It is a" settled point, that all liquidated demands carry interest. A judgment is a liquidated demand of the highest dignity. The penalty of the bond, it is said, is the utmost of the debt; but when a judgment is passed on it, there is an end of the original contract. The bond is merged in the judgment. There is a new debt created. The execution, under our judicial system, keeps the judgment alive, and the creditor has it in his power, at any time, until the judgment be satisfied, to compel immediate payment. If, therefore, there be a case in which a creditor be entitled to interest to recompense the delay of payment, the forbearance on a judgment must certainly entitle a creditor to interest. It has been the uniform custom of plaintiffs to use forbearance, and to charge and receive interest thereupon ; and the claim is clearly founded in reason and justice.
The plaintiff in this case is, therefore, entitled to interest on the judgment, up to the time of payment.